Citation Nr: 1448653	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1999 to August 2004.  The Veteran died in January 2010.  The Appellant is the Veteran's mother; she is claiming to be the legal guardian of the Veteran's minor child AFT.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal.  Jurisdiction of the appeal has been transferred to the Louisville, Kentucky, RO.

The Board notes the Appellant completed VA Form 21-22, Appointment of Veterans Service Organization as Claimants Representative, appointing Veterans of Foreign Wars of the United States (VFW) as her representative in March 2010.  Subsequently, information was received from an attorney, Brad Harris.  In November 2012, the RO informed the Appellant that her current representative was VFW and that they did not have a completed VA Form 21-22a for Brad Harris.  She was then informed that all correspondence was to be sent to VFW and if she wanted to change her representative, she was to inform them of the change and submit the completed form.  The Appellant has not revoked her power of attorney in favor of VFW.  She has not submitted VA Form 21-22a appointing Brad Harris as her representative; consequently, VFW remains her representative for purposes of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.




REMAND

The matter is not ready for appellate disposition.  First, a copy of AFT's birth certificate is not of record.  It appears the Veteran had both biological and step children and proof of parentage (birth certificate/adoption papers) of AFT is required.  Also, assuming AFT is the Veteran's child; there is no legal documentation that the Appellant is AFT's guardian, as only the child's legal guardian could apply for benefits of the child.  The Appellant was notified in April 2010 that she needed to submit legal documentation proving guardianship.  The Veteran appears to have had children with at least three women (JS, HB, and MM).  He was also married to CN and it is unknown whether the Veteran had any children with her.  To date, the Appellant has not submitted proof of guardianship and thus, it is not clear who has custody and/or guardianship of AFT.  Such must be obtained upon Remand.      

Next, the appellate record is incomplete.  Missing from the record are private medical records from: McDowell Appalachia Hospital in McDowell, Kentucky; Mountain Comprehensive Care in Prestonsburg, Kentucky; Hazard Appalachia Hospital, mental health facility, in Hazard, Kentucky; Appalachian Regional Hospital in Hazard, Kentucky; and copies of emergency response records to the Veteran's residence on the date of death.  Also missing from the record are copies of the coroner/autopsy report and medical records from the Social Security Administration (SSA).  Such missing records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).

The RO should ensure that all due process requirements are met.  The RO should also give the Appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the birth certificate (or adoption papers, if applicable) of the minor child, AFT.  All records and/or responses received should be associated with the claims file.  

2.  Obtain legal documentation of the Appellant's guardianship of the minor child, AFT.  All records and/or responses received should be associated with the claims file.  

3.  Obtain copies of any private clinical records not on file pertaining to treatment of the Veteran, to include records from: McDowell Appalachia Hospital in McDowell, Kentucky; Mountain Comprehensive Care in Prestonsburg, Kentucky; Hazard Appalachia Hospital, mental health facility, in Hazard, Kentucky; Appalachian Regional Hospital in Hazard, Kentucky; and copies of emergency response records to the Veteran's residence on the date of death.  All records and/or responses (including communications regarding authorization and consent to obtain records) received should be associated with the claims file.  

4.  Obtain copies of the coroner/autopsy report.   All records and/or responses received should be associated with the claims file.  

5.  Obtain medical records utilized in awarding SSA disability benefits to the Veteran.  All records and/or responses received should be associated with the claims file.  

6.  Thereafter the appeal should be readjudicated.  If the benefits are not fully granted issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



